United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
DEPARTMENT OF THE NAVY,
MARINE CORPS -- STATIONS,
Camp LeJeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-24
Issued: April 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 3, 2012 appellant filed a timely appeal from a September 12, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule
award claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 23 percent permanent impairment of the
right leg, for which he received a schedule award.
FACTUAL HISTORY
On April 12, 2006 appellant, then a 42-year-old coal handler equipment operator,
sustained injury while getting off a tractor ladder. He stepped in a hole and twisted his right
1

5 U.S.C. §§ 8101-8193.

knee. OWCP initially accepted the claim for right knee strain. On July 21, 2006 appellant
underwent right knee arthroscopy with partial medial and lateral meniscectomies and
synovectomy. By decision dated May 11, 2007, OWCP granted him a schedule award for 17
percent permanent impairment of the right lower extremity. On April 8, 2008 it accepted the
conditions of right knee primary localized osteoarthrosis, right medial meniscus tear, right lateral
meniscus tear and synovitis. By decision dated October 5, 2009, OWCP found appellant’s actual
earnings as a material handler fairly and reasonably represented his wage-earning capacity and
there was no loss in earning capacity. On February 12, 2010 appellant underwent right knee
arthroscopy with complete synovectomy. On January 3, 2011 he underwent an approved right
total knee replacement.2 On May 4, 2012 appellant requested an additional schedule award.
On May 9, 2012 OWCP requested that its medical adviser review the medical reports of
record and provide an impairment rating for loss of use of the right leg under the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides) and date of maximum medical improvement. In a May 9, 2012
report, Dr. James W. Dyer, an OWCP medical adviser, opined that appellant reached maximum
medical improvement as of January 3, 2012, one year after his right total knee replacement.
Following the knee replacement, appellant had right knee pain and tenderness and no atrophy.
Using the sixth edition of the A.M.A., Guides, Dr. Dyer opined that, under Table 16-3, page 511,
appellant had class 2 , grade C impairment or 25 percent impairment of the right lower extremity
for a good result of total knee replacement. A grade modifier of 2 was given for Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net
adjustment formula was applied and resulted in zero net adjustment or no change from the
default grade C. The medical adviser subtracted the previous award of 17 percent right leg
impairment from the 25 percent impairment rating to find appellant had an additional 8 percent
right leg impairment.
On May 14, 2012 OWCP received a permanent impairment worksheet of the lower
extremity dated May 9, 2012 from Dr. Brian J. Battersby, Jr., a Board-certified orthopedic
surgeon, who opined that appellant had 43 percent impairment of right lower extremity.
Dr. Battersby opined that maximum medical improvement was reached on March 13, 2012.
Under Table 16-3, page 511 of the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides), he found that appellant
was class 3, grade E for total knee replacement, with an impairment value of 43 percent.
Dr. Battersby did not address how any grade modifier adjustments were made.
On May 23, 2012 OWCP requested that a medical adviser review Dr. Battersby’s May 9,
2012 report. In a May 23, 2012 report, Dr. H.P. Hogshead, an OWCP medical adviser,
referenced Dr. Dyer’s report of May 9, 2012 that maximum medical improvement was reached
by January 3, 2012. He noted that the medical evaluation of record found a stable knee with
2

OWCP subsequently developed the issue of whether appellant had consequential left knee osteoarthritis and
bilateral carpal tunnel syndrome. By decision dated August 7, 2012, OWCP’s hearing representative set aside an
April 10, 2012 decision denying the claimed consequential conditions and remanded the case to OWCP for
additional development and a de novo decision. On November 19, 2012 OWCP accepted additional conditions of
sprain of knee, lateral collateral ligament; localized primary osteoarthritis, bilateral lower leg; other and unspecified
derangement of medial meniscus, right; derangement lateral meniscus, right; and bilateral carpal tunnel syndrome.

2

good range of motion post total knee replacement. A rating of class 2, grade C was
recommended for 25 percent impairment of right lower extremity. As appellant previously
received 17 percent impairment, he had an additional 8 percent impairment. Dr. Hogshead noted
that Dr. Battersby stated that the result should be class 3, grade E resulting in 43 percent
impairment, but the rating was not adequately explained and the sixth edition of the A.M.A.,
Guides was not specifically referenced. He recommended a second opinion examination.
OWCP referred appellant, together with his record, a statement of accepted facts and a
list of questions to Dr. Edward R. Mulcahy, a Board-certified orthopedic surgeon, for an second
opinion impairment evaluation. In an August 9, 2012 report, Dr. Mulcahy provided examination
findings and reviewed the medical record. He advised that appellant could extend his knee fully
and there was no instability on testing. Under the sixth edition of the A.M.A., Guides,
Dr. Mulcahy opined that appellant had 18 percent impairment of the right leg. Under Table 163, he found appellant was class 2 for total knee replacement. Under Table 16.5 through Table
16.9, Dr. Mulcahy opined that appellant had Functional History modifier grade 2, Physical
Examination grade modifier 1 and Clinical Studies grade modifier 2. Utilizing the net
adjustment formula, he found a -1, which moved the default grade C to grade B or 18 percent
impairment under Table 16-3. In an August 27, 2012 report, Dr. Mulcahy amended the
impairment rating to reflect that under Table 16-3, page 511, a class 2, grade B would result in
an impairment rating of 23 percent for the lower right extremity.
In a September 10, 2012 report, Dr. Hogshead reviewed Dr. Mulcahy’s reports and
agreed that the impairment rating of 23 percent for class 2, grade B under Table 16-3 of the
A.M.A., Guides was correct. As appellant previously received an impairment of 17 percent
impairment right lower extremity, Dr. Hogshead found that appellant had an additional 6 percent
impairment.
Dr. Hogshead noted that maximum medical improvement was achieved
January 3, 2012.
By decision dated September 12, 2012, OWCP granted appellant a schedule award for
additional 6 percent right leg impairment or a total impairment of 23 percent. The award ran for
17.28 weeks from August 26 to December 24, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

3

regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on GMFH, GMPE and GMCS.8 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
OWCP accepted appellant’s claim for right knee strain, right leg primary localized
osteoarthrosis, right medial meniscal tear and right lateral meniscal tear. Appellant under a right
knee arthroscopy on July 21, 2006, a second right knee arthroscopy with complete synovectomy,
multiple cartilaginous drillings of the lateral femoral condyle and the trochlear groove on
February 12, 2010 and a right total knee replacement on January 3, 2011. By decision dated
May 11, 2007, OWCP granted him a schedule award for 17 percent impairment of the right leg.
Appellant later claimed an increased schedule award for additional impairment. By decision
dated September 12, 2012, it granted him an additional 6 percent impairment of the right lower
extremity, for a total impairment of 23 percent based on the findings of Dr. Mulcahy and
Dr. Hogshead.
The Board finds that OWCP properly relied on the opinion of Dr. Mulcahy and
Dr. Hogshead that appellant has 23 percent right leg impairment.
In a May 9, 2012 impairment worksheet, Dr. Battersby, appellant’s physician, opined that
appellant had 43 percent right leg for class 3, grade E total knee replacement under Table 16-3,
page 511 of the sixth edition of the A.M.A., Guides. The Board notes that he failed to explain
5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 3, 6 (6th ed. 2008).

8

Id. at 494-531.

9

Id. at 521.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

how he rated impairment or support how he arrived at a grade E rating. Further, Dr. Battersby
did not address any grade modifiers or how they were applied to reach the final impairment
rating. It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value. OWCP may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the
findings of the attending physician.11
When OWCP requested that Dr. Hogshead reviewed Dr. Battersby’s May 9, 2012 report,
he noted that Dr. Battersby did not adequately explain his impairment finding and recommended
a second opinion examination. The Board finds that this development was proper as
Dr. Battersby’s report supports how the physical examination merited a finding of a class 3,
grade E impairment for appellant’s total knee replacement.
Dr. Mulcahy, a Board-certified orthopedic surgeon and OWCP referral physician, found
that appellant had 23 percent permanent impairment of the right lower extremity for total knee
replacement. Under Table 16-3, page 511, he found that appellant had class 2 rating for total
knee replacement based on the statement of accepted facts and examination findings.
Dr. Mulcahy found on examination that appellant could extend his knee fully and had no knee
instability on testing. He utilized Table 16.5 through Table 16.9 to find grade modifiers of 2 for
functional history, 1 for physical examination, and 2 for clinical studies. Dr. Mulcahy applied
the grade modifiers to the net adjustment formula and found a net adjustment of -1. Under the
net adjustment formula, (GMFH - CDX) (2-2) + (GMPE - CDX) (1-2) + (GMCS - CDX) (2-2)
results in a net adjustment of -1. This represents grade B or 23 percent right lower extremity
impairment for total knee replacement.
Dr. Hogshead reviewed Dr. Mulcahy’s reports and concurred in his impairment rating.
He noted that appellant was previously granted 17 percent impairment of the right lower
extremity for the knee problem had an additional impairment of 6 percent for total knee
replacement. When a current impairment rating duplicates a prior rating, the schedule award
benefits are reduced by the period of compensation paid under the schedule award for an earlier
injury.12 Since the current impairment for the right lower extremity was 23 percent and appellant
was previously paid for 17 percent impairment, he is entitled to an additional award of 6 percent.
The Board finds that OWCP properly awarded an additional schedule award of six percent lower
extremity impairment in this case. The Board finds that the medical evidence establishes that
appellant sustained no more than a 23 percent total impairment of the right lower extremity.
On appeal, appellant states that he has additional problems with his knee replacement and
he does not understand how Dr. Mulcahy could provide a lower rating than Dr. Battersby. As
noted, Dr. Mulcahy provided an impairment rating consistent with the examination findings
utilizing the A.M.A., Guides. The rating of Dr. Battersby did not fully comply with the A.M.A.,
Guides.

11

A.M.A., Guides 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

12

T.S. Docket No. 09-1308 (issued December 22, 2009); 20 C.F.R. § 10.404(c).

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 23 percent total permanent impairment
of the right lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

